Citation Nr: 1738623	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy of the extremities, and erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the case is now before the RO in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a May 2017 Travel Board hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Since the September 2013 statement of the case (SOC), the Veteran underwent March 2016 VA examinations for his diabetes mellitus, erectile dysfunction, and diabetic peripheral neuropathy.  However, the AOJ did not prepare a supplemental statement of the case (SSOC) considering this newly received VA-generated evidence.  Furthermore, the Veteran has not waived initial AOJ consideration of the evidence.  Accordingly, a remand is required for issuance of an SSOC that reflects consideration of the March 2016 VA examinations and any other evidence associated with the record since the September 2013 SOC.  See 38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim for a higher evaluation in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy of the extremities, and erectile dysfunction, on appeal with consideration of the additional evidence associated with the claims file since the issuance of the September 2013 SOC, including the March 2016 VA examinations.  If the benefit sought on appeal remains denied, the Veteran should be provided an SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


